•
    (
        I
               ..
            AO 24513 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                           Page I of I



                                                UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                                  V.                                        (For O!Tenses Committed On or After November I, 1987)


                            Cesar Alejandro Orozco-Jimenez                                  Case Number: 3 :20-mj-20323

                                                                                            serena p rem1ee
                                                                                                                                                                          -
                                                                                                                            r,
                                                                                                                                    _,



            REGISTRATION NO. 9430 6298
                                                                                            Defendant 's Allon ey---
                                                                                                                              .a,   ~H
                                                                                                                                     ~  .:
                                                                                                                                                      re rJ
                                                                                                                                                        !"""•
                                                                                                                                                  ... .., .. ·--~ L..\




            THE DEFENDANT:                                                                                                     FEB 11 2020
             l:8J pleaded guilty to count(s) 1 of Complaint
                                                                                                                       CLl::f \ \I_: :: '·:I,. ,:                        COURT
             D was found guilty to count(s)                                                                    cl"\1 1T1-H=•-"'     ·        ,   rP. ··, U· .:·.\•_;FQRNIA
                                                                                                                                                                           Ute.PU I Y
                    after a plea of not guilty.                                              8Y
                    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

            Title & Section                     Nature of Offense                                                                       Count Number(s)
            8:1 325                             ILLEGAL ENTRY (Misdemeanor)                                                             1

             •      The defendant has been found not guilty on count(s)
                                                                                      -------------------
             •      Count(s)
                               ------------------
                                                                                             dismissed on the motion of the United States.

                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term of:
                                                                                                        ~..
                                            ~    TIME SERVED                          •    _ _ _ _ _ _ _ _ _ _ days

              l:8J Assessment: $10 WAIVED l:8J Fine: WAIVED
              l:8J Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
              the defendant's possession at the time of arrest upon their deportation or removal.
              D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ __ _ charged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney fo r this district within 30 days
            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the comt and
            United States Attorney of any material change in the defendant's economic circumstances.

                                                                                          Tuesday, February 11, 2020



            Received
                           -  - - -- - -- -
                           DUSM

                                                                                          UNITED STATES MAGISTRATE JUDGE



             Clerk's Office Copy                                                                                                                               3 :20-mj-20323
